Title: John Brown Cutting to William Short, 3 November 1789
From: Cutting, John Brown
To: Short, William



My Dear Sir
London 3d Novr 1789.

I am just returned from Bath where I have been ever since I  parted with Mr. Jefferson at Cowes. Perhaps it may not have been notified to you that the Claremont Capt. Colley and the vessel in which Mr. Trumbull sailed for New York proceeded down the channel on the morning of the 23d with a fine wind. This I learn by a letter from our Friend Trumbull who wrote to me by the pilot, when he quitted the vessel, mentioning that he drank tea with Mr. Jefferson the evening before in the harbour of Yarmouth and that the two vessels in which they respectively were, were then in sight of each other sailing with a brisk and fair breeze. As I observed the same wind to continue for three days afterwards I believe there is not a doubt that our friends got quite clear of the and several days prior to the late tremendous gale which has made unprecedented havoc among the shipping that remained in the channel. The young Ladies, Mr. Jefferson, Mr. Trumbull, my brother, several other countrymen of ours, and myself passed a few days at Cowes very pleasantly. It gave me much satisfaction to remark that the accomodations of the Claremont were excellent the ship strong and the Captain capable and obliging.
The New York packet is arrived for September with letters and papers as late as the 27th of Sept. The President had nominated and the Senate concur’d in the appointment of Mr. Jay as chief Justice, Mr. Hamilton as Secretary of Finance, the former with a salary of three thousand five hundred dollars per annum, the latter (I believe) five hundred more. No Secretary for Foreign affairs is nominated. Mr. Wilson of Pennsylvania is a fcederal judge, our friend Col. Smith, marshal of the court of admiralty for the district of New York. In my next I will endeavour further to amuse you.
Our friend Rutledge is arrived from Ireland, having narrowly escaped shipwreck in coming over.
My address is 2 North Street as usual. A line from you by the next post will much gratify your faithful & most affectionate Servt.,

J. B. Cutting

